

91 HR 6888 IH: To modify requirements relating to the participation of community development financial institutions in the paycheck protection program of the Small Business Administration, and for other purposes.
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6888IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Ms. Adams (for herself and Ms. Waters) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo modify requirements relating to the participation of community development financial institutions in the paycheck protection program of the Small Business Administration, and for other purposes.1.Participation of community development financial institutions in the paycheck protection program(a)Delegated authoritySection 7(a)(36)(F) of the Small Business Act (15 U.S.C. 636(a)(36)(F)) is amended—(1)in clause (ii)(I), by inserting and a community development financial institution after under this subsection;(2)in clause (iii), by striking shall be extended to additional lenders and inserting the following: shall be extended—(I)to community development financial institutions; and(II)to additional lenders; and(3)by adding at the end the following new clause:(vi)Revocation of lendersThe authority of a lender to make loans under this paragraph may be revoked upon a joint determination by the Administrator and the Secretary of the Treasury that—(I)such lender has had recent compliance shortcomings or other material operational shortcomings that warrant such a revocation; and(II)such a revocation is consistent with the purpose of this paragraph..(b)Existing customers of non-Bank CDFIsThe Secretary of the Treasury and the Administrator of the Small Business Administration shall revise any rules or guidance issued to carry out section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) to specify that a non-bank CDFI does not have to go through a reverification of information about an existing customer for purposes of the Bank Secrecy Act, if the non-bank CDFI has maintained an ongoing financial relationship with the customer that is well documented, and there is no need for further due diligence based on the non-bank CDFI’s risk-based approach to Bank Secrecy Act compliance.(c)DefinitionsIn this Act:(1)Bank Secrecy ActThe term Bank Secrecy Act means—(A)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b);(B)chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.); and(C)subchapter II of chapter 53 of title 31, United States Code;(2)Community development financial institutionThe term community development financial institution has the meaning given that term under section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702).(3)Non-bank CDFIthe term non-bank CDFI means a community development financial institution that is not an insured depository institution or insured credit union.